Citation Nr: 0909205	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 28, 2004, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge in February 2009; a transcript of that hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  An informal claim for a TDIU rating was received on March 
2, 2004.

2.  On March 1, 2004, the date the Veteran's treating VA 
psychiatrist indicated that his mental health rendered him 
incapable of working at his current job as well as any job 
with stress, and thus, it was factually ascertainable that 
the Veteran was rendered unemployable due to his service-
connected disabilities. 

3.  It is not factually ascertainable that the Veteran was 
unemployable due to his service-connected disabilities within 
one year prior to March 1, 2004, nor is there an earlier 
formal or informal claim for a TDIU rating.


CONCLUSION OF LAW

The criteria for an effective date of March 1, 2004, for the 
grant of a TDIU rating have been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

The Veteran was provided a VCAA letter in January 2005 that 
advised him of the evidence and information necessary to 
substantiate his underlying TDIU claim as well as his and 
VA's respective duties in obtaining evidence in support of 
such claim.  Thereafter, in a May 2005 rating decision, a 
TDIU rating was granted, effective December 28, 2004.  
Following the issuance of the rating decision, the Veteran 
entered a notice of disagreement as to the propriety of the 
assigned effective date.  

The Board observes that a claim for an earlier effective date 
for a TDIU rating is a downstream issue from the grant of 
TDIU.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 
(2002).  In addition, the Board observes that the Court 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held 
that as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection, "that where a claim has been substantiated after 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements").  In this case, the 
Veteran's TDIU claim was granted and an effective date was 
assigned in the May 2005 rating decision on appeal.  As such, 
no additional 38 U.S.C.A. § 5103(a) notice is required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, all identified VA treatment 
records and a statement from the Veteran's former employer 
have been obtained and considered.  Additionally, the Veteran 
was provided with VA examinations in March 2004 and February 
2005 in order to adjudicate his underlying TDIU claim.  

The Board notes that, at the Veteran's March 2004 VA 
examination, the examiner indicated that the Veteran was 
currently applying for Social Security Administration (SSA) 
disability benefits secondary to coronary artery disease.  
Subsequent VA treatment records vaguely reference income from 
SSA, but it is unclear whether the Veteran is in receipt of 
SSA income for disability or retirement benefits.  Moreover, 
as the Veteran was applying for disability benefits due to 
his nonservice-connected coronary artery disease, rather than 
any service-connected disability, the Board finds that any 
SSA disability records, if such exist at all, are irrelevant 
to the Veteran's pending claim and, therefore, there is no 
violation of the duty to assist by VA in this regard.  See 
Loving v. Nicholson, 19 Vet. App. 96 (2005).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

At his February 2009 Board hearing and in documents of 
record, the Veteran contends that he is entitled to an 
effective date prior to December 28, 2004, for the grant of a 
TDIU rating as his service-connected disabilities rendered 
him unemployable before that date.  Specifically, the Veteran 
alleges that, in March 2004, his psychiatrist advised him to 
stop working in any stressful environment due to his post-
traumatic stress disorder (PTSD) symptomatology.  Therefore, 
he claims that he is entitled to an effective date of at 
least March 1, 2004, for the grant of his TDIU rating.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for service connection or for an increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an award of service connection or for increased compensation 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The type of claim that is at issue, a TDIU rating claim, 
qualifies as a claim for increased disability compensation.  
The Court determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991); see also Hurd v. West, 13 Vet. App. 449 (2000); 
Norris v. West, 12 Vet. App. 413, 420-21 (1999).

Therefore, this claim is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2).  "The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2).  The implementing regulation 
summarizes the criteria for an effective date of an award of 
increased compensation as the "[e]arliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if claim is received within 1 year from such 
date otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).

Thus, if a claim is received after a Veteran received 
treatment for a service-connected disability, but the 
treatment occurred within the prior one year period and 
showed an increase in disability, then the effective date 
will be assigned as of that date of treatment.

The Court has indicated that it is axiomatic that the fact 
that must be found, in order for entitlement to an increase 
in disability compensation to arise, is that the service- 
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Any communication or action, indicating an intent to apply 
for a VA benefit, from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Also, with regard to the terms "application" or "claim", 
the Board notes that once a formal claim for compensation has 
been allowed, the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim, provided 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

The law provides that a TDIU rating may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of such service-connected 
disabilities.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  If there is only one such service-
connected disability, it must be ratable at 60 percent or 
more, and if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more with a combined rating of 70 percent or more.

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15.

Entitlement to a TDIU rating must be based solely on the 
impact of the Veteran's service-connected disability on his 
ability to keep and maintain substantially gainful work.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  The question in a TDIU case is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The sole fact that a Veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a grant 
of a TDIU rating.  A high schedular rating, in itself, is 
recognition that the impairment makes it difficult to obtain 
and retain employment.  The question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can, in fact, 
find employment.  See 38 C.F.R. §§ 4.1, 4.15.

The Court has indicated that, in essence, the unemployability 
question, that is, the Veteran's ability or inability to 
engage in substantial gainful activity, has to be looked at 
in a practical manner, and that the thrust is whether a 
particular job is realistically within the capabilities, both 
physical and mental, of the Veteran.  See Moore v. Derwinski, 
1 Vet. App. 83 (1991).  Marginal employment shall not be 
considered substantially gainful employment, and generally 
shall be deemed to exist when a Veteran's earned income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

The effective date of a benefit is based upon a variety of 
factors, including the date of claim for a benefit and date 
entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has established that once a Veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the VA must consider total 
disability based upon individual unemployability.  Roberson 
v. Principi, 251 F. 3d 1378 (2001).  In essence, Roberson 
establishes when a claim for individual unemployability must 
be recognized or inferred.  That case also indicated that 
when a Veteran submits evidence of unemployability (informal 
claim), VA must consider the award of TDIU even though the 
Veteran did not make a formal claim for TDIU.

Historically, a February 1969 rating decision granted service 
connection for duodenal ulcer, evaluated as 20 percent 
disabling; amebiasis, evaluated as noncompensably disabling; 
and multiple fragment wounds, evaluated as noncompensably 
disabling, effective August 1, 1968.  At such time, the 
Veteran's combined rating was 20 percent.  

In a February 1970 rating decision, service connection was 
granted for depressive neurosis in a schizoid personality, 
evaluated as 30 percent disabling, effective December 11, 
1969.  Such rating decision also evaluated the Veteran's 
service-connected disabilities: amebiasis, scar from multiple 
fragment wounds of the left flank, scar from gunshot wound of 
the thigh, and scar from gunshot wound of the right middle 
finger were continued as noncompensably disabling.  
Additionally, the Veteran's rating for his duodenal ulcer was 
decreased to 10 percent, effective December 11, 1969.  
Therefore, the Veteran's combined rating, effective December 
11, 1969, was 40 percent.

An August 1974 rating decision increased the Veteran's 
disability rating for amebic liver abscess to 10 percent, 
effective June 4, 1974, and 100 percent, effective June 5, 
1974.  As such, the Veteran's combined rating was 40 percent, 
effective December 11, 1969, and 100 percent, effective June 
5, 1974.  

A January 1977 rating decision decreased the Veteran's 
disability rating for amebic liver abscess to 30 percent, 
effective April 1, 1977.  Such decision also granted a 100 
percent evaluation for schizophrenia, latent type, effective 
June 17, 1976, and a 50 percent evaluation effective October 
1, 1976.  The Veteran's combined rating was 100 percent 
effective June 5, 1974, and 70 percent effective April 1, 
1977.  An August 1979 rating decision confirmed and continued 
the Veteran's disability evaluations. 

As evident from the preceding history, the Veteran has 
submitted numerous service connection and increased rating 
claims prior to 2004.  Insofar as any of those claims may be 
construed as an implied claim for a TDIU rating, the Board 
notes that such a benefit was denied in the rating decisions 
issued in response to each claim.  Prior to 2004, the last 
rating decision was issued in August 1979 which confirmed and 
continued the Veteran's disability evaluations.  While these 
past rating decisions did not explicitly address any possible 
pending claim for a TDIU rating, the Board notes that the 
Federal Circuit has held that, if the record shows the 
existence of an unadjudicated claim raised along with an 
adjudicated claim and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run; the RO's failure to 
address the implied claim is properly challenged through a 
clear and unmistakable error (CUE) motion, not a direct 
appeal.  DeShotel v. Nicholson, 457 F.3d 1258 (2006).  As the 
prior rating decisions are final and neither the Veteran nor 
his representative have alleged CUE in any such decision, the 
Board finds that, prior to the current appeal, there is no 
outstanding and unadjudicated formal or informal claim for a 
TDIU rating.  

On March 2, 2004, VA received the Veteran's claim for 
increased ratings for his liver condition, ulcers, and PTSD, 
arguing that such disabilities had worsened.  While the 
Veteran did not specifically argue for the highest rating 
possible, on a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Additionally, as will be discussed below, the 
Veteran also submitted evidence of unemployability in 
connection with such claim.  Therefore, a claim for a TDIU is 
inferred from the Veteran's March 2, 2004, claim for 
increased ratings and, as such, the Board finds that VA 
received the Veteran's informal claim for a TDIU rating on 
March 2, 2004.  See Roberson, supra.  The Board notes that 
there are VA treatment records dated in February 2004 
contained in the claims file.  However, the Board has not 
construed these outpatient records as claims under 38 C.F.R. 
§ 3.157(b)(1) because, while they are relevant to the 
Veteran's service-connected PTSD, they do not demonstrate 
unemployability.  In this regard, the Board finds that such 
fail to identify the benefit sought, namely a TDIU rating, 
and, therefore do not meet the requirements to be considered 
an informal claim.  See 
38 C.F.R. § 3.155(a).  Moreover, even assuming that such 
February 2004 VA treatment records are informal claims, the 
Veteran would still not be entitled to an effective date 
prior to March 1, 2004, as the evidence does not show that he 
was rendered unemployable due to his service-connected 
disabilities prior to that date.

The Board observes that, in a September 2004 rating decision, 
the RO confirmed and continued the Veteran's disability 
ratings for his PTSD and amebic liver disease with duodenal 
ulcer and denied service connection for heart disease.  Under 
DeShotel, supra, such rating decision also presumably denied 
the Veteran's TDIU claim.  However, following the submission 
of additional evidence, such claim was readjudicated in a May 
2005 rating decision, which granted the benefit.

Additionally, as indicated previously, at the time VA 
received the Veteran's March 2, 2004, claim, he met the 
schedular threshold requirements for a TDIU rating under 38 
C.F.R. § 4.16(a).  Specifically, his PTSD was rated as 50 
percent disabling and he had a combined disability rating of 
70 percent.  

In connection with such claim, the Veteran submitted a 
Certification of Health Care Provider for Family Medical 
Leave Act of 1993 purposes that was completed by his VA 
psychiatrist and dated March 1, 2004.  In such document, she 
indicated that the Veteran presented with severe work-related 
stressors resulting in an increase in PTSD and depression.  
She further reported that the Veteran experienced an increase 
in irritability, frequent loss of temper at work, nightmares, 
flashbacks, startle response, difficulty sleeping, sadness, 
depression, and difficulty with relationships.  The Veteran's 
VA psychiatrist indicated that, while the Veteran was not 
unable to perform work of any kind, he was unable to perform 
at least one of the essential functions of his job.  
Specifically, she stated that, at the current time, the 
Veteran's mental health rendered him incapable of working at 
his current job as well as any job with stress as he could 
not handle stress.  

Additionally, VA treatment records dated during February 2004 
reflect complaints of increased PTSD symptoms and some 
difficulties at work; however, it was not until March 2004 
that the Veteran was found to be unable to handle work or 
stress due to his mental illness.

At a March 2004 VA PTSD examination, the examiner stated that 
the Veteran's employability appeared to be impaired by his 
symptoms of PTSD and dysthymic disorder as he had severe 
difficulties working in any sort of setting in which he comes 
into contact with people and in which high levels of stress 
are placed upon him.  The examiner stated that high demand 
situations can be expected to produce difficulties for the 
Veteran, but his impairment was not so severe that he cannot 
work at all.  The examiner indicated that the Veteran would 
be able to perform jobs in which there was relatively low 
stress and in which he did not need to come into contact with 
people.

In his Veteran's Application for Increased Compensation Based 
on Unemployability, received by VA on December 28, 2004, the 
Veteran indicated that he last worked full time on February 
29, 2004, and was disabled as a result of his service-
connected PTSD and liver disease with duodenal ulcer.  

In a December 2004 letter, the Veteran's VA psychologist 
indicated that the Veteran had been receiving therapy since 
August 2004 and that he was extremely limited in his ability 
to seek or maintain employment (i.e., a very low probability 
of sustained employment due to symptoms of PTSD) with minimal 
expectation of future change. 

A January 2005 statement from the Veteran's former employer, 
the United States Post Office, indicates that he was on 
disability retirement as of March 29, 2004, and had worked as 
a full time clerk, namely a flat sorter machine operator, 
from March 19, 1983, to May 21, 2004.  

At a February 2005 VA PTSD examination, it was noted that the 
Veteran had not worked since his last VA examination in March 
2004.  The examiner determined that the Veteran's PTSD and 
his psychiatric symptoms had a major negative impact on his 
ability to obtain and maintain physical or sedentary 
employment.  A May 2006 letter from the Veteran's VA 
psychologist reflects that the Veteran was not able to seek 
or maintain employment due to symptoms of PTSD.

As indicated previously, VA received the Veteran's informal 
claim for a TDIU rating on March 2, 2004.  As such, the Board 
has reviewed the evidence of record within the one year 
period prior to the receipt of such claim in order to 
determine the earliest date it is factually ascertainable 
that the Veteran was unemployable due to his service-
connected disabilities.  In this regard, the Board finds that 
the Veteran is entitled to an effective date of March 1, 
2004, for the grant of a TDIU rating.  

Specifically, as indicated previously, the Veteran's VA 
psychiatrist indicated in a document dated March 1, 2004, 
that, at the current time, the Veteran's mental health 
rendered him incapable of working at his current job as well 
as any job with stress as he could not handle stress.  
Evidence dated subsequent to March 1, 2004, also supports the 
fact that the Veteran's service-connected disabilities, 
specifically his PTSD, rendered him unemployable as of that 
date.

However, the Board finds that the Veteran is not entitled to 
an effective date prior to March 1, 2004, for a TDIU rating.  
In this regard, while there are VA treatment records dated in 
February 2004 contained in the claims file, such do not 
demonstrate that the Veteran's service-connected disabilities 
rendered him unemployable.  In this regard, the Board 
observes that such records show   complaints of increased 
PTSD symptoms and some difficulties at work, but do not 
reflect that the Veteran was unable to work due to his PTSD 
or any other service-connected disabilities, either 
singularly or jointly.  Additionally, by the Veteran's own 
admission, he worked until February 29, 2004.  

Therefore, the Board finds that the Veteran is entitled to an 
effective date of March 1, 2004, for the grant of a TDIU 
rating as that is the date where it is first factually 
ascertainable that he was rendered unemployable due to his 
service-connected disabilities. 


ORDER

Entitlement to an effective date of March 1, 2004, for a TDIU 
rating is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


